Judgment in favor of plaintiff reversed on the law and facts, with costs, and judgment in favor of defendant, appellant, dismissing plaintiffs’ complaint and for $100.31, with interest from September 1, 1932, granted, with costs. The court reverses the fifth finding of fact contained in the decision and adopts the findings made by the referee at the request of defendant, appellant, and further makes the findings requested by the defendant, appellant, but which were refused by the referee. Opinion by Hill, P. J. (which is not to be published because not of general interest). Crapser and Heffernan, JJ., concur; Rhodes, J., dissents, with a memorandum (which is not to be published because not of general interest), in which Bliss, J., concurs.